 Case: 1:15-cv-00210-WHB Doc #: 169 Filed: 04/21/19 1 of 73. PageID #: 2892
                                                                           552


 1                         UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF OHIO
 2                              EASTERN DIVISION

 3     ------------------------------X
       ELIZABETH GOODWIN, As         :          Case No. 1:15-cv-00210
 4     Administrator of the Estate   :          Cleveland, Ohio
       of BRIAN GARBER,              :
 5                                   :          Friday, February 22, 2019
                  Plaintiff,         :          9:01 a.m.
 6                                   :
             v.                      :          VOLUME 4 - JURY TRIAL
 7                                   :          (Pages 552 - 624)
       RICHLAND COUNTY, OHIO, et     :
 8     al.,                          :
                                     :
 9                Defendants.        :
       ------------------------------X
10

11                    TRANSCRIPT OF JURY TRIAL PROCEEDINGS

12              BEFORE THE HONORABLE WILLIAM H. BAUGHMAN, JR.

13                       UNITED STATES MAGISTRATE JUDGE

14

15

16
       Court Reporter:                Donnalee Cotone, RMR, CRR, CRC
17                                    Realtime Systems Administrator
                                      United States District Court
18                                    801 West Superior Avenue
                                      Court Reporters 7-189
19                                    Cleveland, Ohio 44113
                                      216-357-7078
20                                    donnalee_cotone@ohnd.uscourts.gov

21

22

23

24     Proceedings recorded by mechanical stenography, transcript

25     produced by computer-aided transcription.
 Case: 1:15-cv-00210-WHB Doc #: 169 Filed: 04/21/19 2 of 73. PageID #: 2893
                                                                           553


 1     APPEARANCES:

 2

 3            On behalf of Plaintiff Elizabeth Goodwin, As
              Administrator of the Estate of Brian Garber:
 4
                      TERRY H. GILBERT, ESQ.
 5                    JACQUELINE C. GREENE, ESQ.
                      Friedman & Gilbert
 6                    55 Public Square, Suite 1055
                      Cleveland, Ohio 44113
 7                    216-241-1430
                      tgilbert@f-glaw.com
 8                    greene@f-glaw.com

 9

10            On behalf of Plaintiff Elizabeth Goodwin, As
              Administrator of the Estate of Brian Garber:
11
                      CHANCE G. DOUGLAS, ESQ.
12                    24100 Chagrin Boulevard
                      Suite 280
13                    Cleveland, Ohio 44122
                      216-292-5200
14                    cdouglas@hoffmanlegalgroup.com

15
              On behalf of Defendant Richland County, Ohio, et al.:
16
                      DANIEL T. DOWNEY, ESQ.
17                    MELANIE J. WILLIAMSON, ESQ.
                      7775 Walton Parkway, Suite 200
18                    New Albany, Ohio 43054
                      614-221-1216
19                    ddowney@fisheldowney.com
                      mwilliamson@fisheldowney.com
20

21

22     ALSO PRESENT:                 Deputy Raymond Jeffrey Frazier
                                     Deputy Andrew Knee
23                                   Deputy James Nicholson

24

25
 Case: 1:15-cv-00210-WHB Doc #: 169 Filed: 04/21/19 3 of 73. PageID #: 2894
                                                                           554


 1                                     I N D E X

 2                                                                     PAGE

 3       APPEARANCES........................................ 553

 4       PRE-JURY COLLOQUY.................................. 555

 5       JURY CHARGE........................................ 558

 6       CLOSING STATEMENT BY GILBERT....................... 580

 7       CLOSING STATEMENT BY MR. DOWNEY.................... 593

 8       REBUTTAL STATEMENT BY GILBERT...................... 601

 9       CONCLUSION OF JURY CHARGE.......................... 606

10       JURY QUESTION...................................... 617

11       JURY VERDICT....................................... 621

12       POLLING OF THE JURY................................ 622

13       REPORTER CERTIFICATE............................... 624

14

15

16

17

18

19

20

21

22

23

24

25
            Case: 1:15-cv-00210-WHB Doc #: 169 Filed: 04/21/19 4 of 73. PageID #: 2895
                                                                                      555


            1                MORNING SESSION, FRIDAY, FEBRUARY 22, 2019

            2                       DEPUTY CLERK:     All rise.

            3                                       - - -

            4                   (Proceedings reconvened at 9:01 a.m. )

09:01:14    5                     (In Open Court - Jury Not Present)

            6                              (Defendant Present)

            7                                      - - -

            8                       DEPUTY CLERK:     Please be seated.

            9                       THE COURT:    Good morning.

09:01:43   10                       ALL EN MASSE:     Good morning, Your Honor.

           11                       THE COURT:    I have been presented with the

           12     parties' stipulations of fact with jury instructions and

           13     with the verdict form.

           14             It's my understanding that jury instructions and the

09:02:10   15     verdict form are the product of consultation between

           16     counsel, and that the form of the instructions and the

           17     verdict form are acceptable to counsel, with all previously

           18     stated objections being reserved.

           19             And so let me ask counsel for the plaintiff.

09:02:32   20             Are the stipulations, the jury instructions, and the

           21     verdict form, as they have been presented to me, acceptable

           22     in form to the plaintiff?

           23                       MS. GREENE:    They are, Judge, with reserving

           24     all the prior objections.

09:02:47   25             Thanks.
            Case: 1:15-cv-00210-WHB Doc #: 169 Filed: 04/21/19 5 of 73. PageID #: 2896
                                                                                      556


            1                       THE COURT:    And the same question for counsel

            2     for the defendant.

            3             Are the stipulations, jury instructions, and verdict

            4     form acceptable in form, reserving all objections previously

09:03:00    5     made, to the defendant?

            6                       MS. WILLIAMSON:     That's correct, Your Honor.

            7                       THE COURT:    I will now call in the jury.         I

            8     will first read the stipulations of fact, then I'll give the

            9     instructions.      And following the instructions, there will be

09:03:20   10     closing argument by counsel limited to 30 minutes per side.

           11             The jury will then be sent back to deliberate.

           12             The other point I wanted to make, there was a question

           13     yesterday given to me as to whether or not the jury

           14     instructions can be used in closing argument, and they

09:03:50   15     certainly may.      That's why I'm giving the instructions to

           16     the jury before argument.        So to the extent you wish to

           17     refer to the instructions, you may do so.

           18             Are there any questions before we bring in the jury?

           19                       MS. WILLIAMSON:     Your Honor, do we have hard

09:04:05   20     copies of the final instructions for counsel?

           21                       THE COURT:    I have one copy.

           22                       MS. WILLIAMSON:     Oh, okay.

           23                       THE COURT:    All right?

           24             I was under the assumption that what I was being given

09:04:21   25     was a copy of what you had worked on.
            Case: 1:15-cv-00210-WHB Doc #: 169 Filed: 04/21/19 6 of 73. PageID #: 2897
                                                                                      557


            1             So do we need another copy?

            2             We can get another copy.

            3                       MS. WILLIAMSON:     Yes, Your Honor, if we may.

            4             Thank you.

09:04:31    5                       THE COURT:    I don't know whether the copy

            6     machine is working or not.

            7             But anything else?

            8                       MR. DOWNEY:    Thank you, Your Honor.

            9                       THE COURT:    You have the stipulations and the

09:04:52   10     verdict form?

           11             All right.    So all you need is the instructions.

           12                       MS. WILLIAMSON:     Yes.

           13                       THE COURT:    All right.

           14             And plaintiff's counsel, you have everything?

09:05:01   15                       MR. GILBERT:     Yes.

           16                       THE COURT:    Stipulations, instructions, and

           17     verdict form?

           18             All right.

           19                            (Pause in proceedings.)

09:07:06   20                       THE COURT:    Thank you.

           21                       MS. WILLIAMSON:     Thank you.

           22                       MR. DOWNEY:    Thank you.

           23                       MS. GREENE:    Thank you.

           24                       THE COURT:    Anything further from counsel

09:07:22   25     before we bring in the jury?
            Case: 1:15-cv-00210-WHB Doc #: 169 Filed:
                                               Jury 04/21/19
                                                      Charge 7 of 73. PageID #: 2898
                                                                                    558


            1                      MR. DOWNEY:    No, Your Honor.

            2                      THE COURT:    Mr. DeVan, please bring in the

            3     jury.

            4                      DEPUTY CLERK:     All rise for the jury.

09:09:21    5                      (The jury entered the courtroom.)

            6                      DEPUTY CLERK:     Please be seated.

            7                      THE COURT:    Good morning, ladies and gentlemen

            8     of the jury.

            9             You have now heard all of the testimony and seen all

09:09:42   10     of the exhibits that relate to the matter to be decided in

           11     this case, and I will instruct you on the law that you will

           12     apply in reaching your verdict.

           13             But before I do so, the parties have entered into

           14     certain stipulations of fact that I'm about to read to you.

09:10:06   15     You are to consider these facts as established and not in

           16     dispute for purposes of this case.

           17             And I will read from the stipulation.

           18             The parties, through counsel, submit the following

           19     stipulations of fact, as if proven in trial:

09:10:24   20             First, on March 16th, 2014, Defendant Raymond Frazier

           21     and deputies Andrew Knee and James Nicholson were employees

           22     of the Richland County Sheriff's Office.

           23             Second, Brian Garber and Sara Knowlton were married in

           24     2010.

09:10:49   25             Three, Brian Garber and Sara Knowlton are the parents
            Case: 1:15-cv-00210-WHB Doc #: 169 Filed:
                                               Jury 04/21/19
                                                      Charge 8 of 73. PageID #: 2899
                                                                                    559


            1     of two minor children, Holly and Nicholas Garber.

            2             Four, on March 16, 2014, Brian Garber and

            3     Sara Knowlton resided at 3425 Mill Run Road, Lexington,

            4     Ohio.

09:11:16    5             Five, Matthew and Connie Garber are the parents of

            6     Brian Garber.

            7             Six, Matt Garber and Connie Garber reside at 3400 Mill

            8     Run Road, Lexington, Ohio, across the street from Brian and

            9     Sara's home.

09:11:40   10             Seven, Brian Garber was the only child of Matthew and

           11     Connie Garber.

           12             Eight, at approximately 7:10 p.m., on March 16, 2014,

           13     Richland County sheriff Deputy Knee and Lieutenant

           14     Donald Zehner received a call via dispatch to respond to

09:12:04   15     3425 Mill Run Road concerning a domestic violence incident.

           16             Nine, upon arriving at the residence, Officers Knee

           17     and Zehner spoke with Connie Garber, mother of Brian Garber,

           18     and Sara Knowlton, wife of Brian Garber.

           19             Ten, Brian Garber was not at the residence when

09:12:27   20     Richland County Officers Knee and Zehner arrived.

           21             11, officers searched the surrounding area for Garber,

           22     but did not find him.

           23             12, all Richland County officers who had responded to

           24     the domestic violence incident left the residence and the

09:12:50   25     surrounding area.
            Case: 1:15-cv-00210-WHB Doc #: 169 Filed:
                                               Jury 04/21/19
                                                      Charge 9 of 73. PageID #: 2900
                                                                                    560


            1              13, approximately an hour after the first call,

            2     Richland County Sheriff's Office received a second call

            3     through dispatch that Garber had been located.

            4              14, Officers Knee, Zehner, Frazier, Nicholson, and

09:13:09    5     James Berry responded to 3425 Mill Run Road.

            6              15, once on Mill Road, Richland County Sheriff's

            7     Office officers learned that Garber was at his parents' home

            8     at 3400 Mill Run Road.

            9              16, once at 3400 Mill Run Road, Sergeant Nicholson,

09:13:40   10     the shift supervisor, took the lead.

           11              17, Officers Nicholson, Knee, and Frazier entered the

           12     house.

           13              18, the officers went upstairs with Sergeant Nicholson

           14     in the lead position, followed by Officers Knee and Frazier.

09:14:01   15              19, Officers Nicholson, Knee, and Frazier proceeded

           16     down the hallway to the upstairs bedroom, the last door on

           17     the left.

           18              20, other officers, including Zehner, also entered the

           19     home, but did not proceed to the bedroom.

09:14:21   20              21, Sergeant Nicholson had a back-and-forth exchange

           21     with Brian Garber for approximately 45 seconds to 1 minute.

           22              22, Brian Garber was 28 years old at the time of his

           23     death.

           24              23, at all relevant times to this case,

09:14:46   25     Defendant Raymond Jeffrey Frazier was acting under color of
           Case: 1:15-cv-00210-WHB Doc #: 169 Filed:
                                               Jury 04/21/19
                                                     Charge 10 of 73. PageID #: 2901
                                                                                   561


            1     state law.

            2            24, Defendant Frazier fired gunshots that proximately

            3     caused the death of Brian Garber.

            4            I will now read to you the instructions on the law

09:15:11    5     that you will apply in reaching your verdict in this case.

            6            Members of the jury:

            7            You have heard all the evidence, and it is now time

            8     for me to instruct you about the law that you must follow in

            9     deciding this case.

09:15:33   10            I will start by explaining your duties and the general

           11     rules that apply in every civil case.         Then, I will explain

           12     the elements, or parts, of the claims that Plaintiff

           13     Elizabeth Goodwin alleges against Raymond Frazier -- alleges

           14     Defendant Frazier is liable for.

09:15:58   15            Then, I will instruct you on damages, which will only

           16     apply if you find defendant liable for any of the claims.

           17            After I give you these instructions, the lawyers will

           18     present their closing arguments.

           19            Following clothing arguments, I will explain the rules

09:16:19   20     that you must follow during your deliberations in the jury

           21     room, and the interrogatories and verdicts that you may

           22     return.

           23            Please listen very carefully to everything that I say.

           24            It is your duty as jurors to follow the law as stated

09:16:38   25     in the instructions of the Court, and to apply the rules of
           Case: 1:15-cv-00210-WHB Doc #: 169 Filed:
                                               Jury 04/21/19
                                                     Charge 11 of 73. PageID #: 2902
                                                                                   562


            1     law so given to the facts as you find them from the evidence

            2     in this case.

            3            You have two minute duties as jurors:         The first one

            4     is to decide what facts -- what the facts are from the

09:16:57    5     evidence that you saw and heard here in court.          Deciding

            6     what the facts are is your job, not mine, and nothing that I

            7     have said or done during this trial was meant to influence

            8     your decision about the facts in any way.

            9            Your second duty is to take the law that I will give

09:17:21   10     you, apply it to the facts, and decide if the plaintiff has

           11     proven defendant liable by a preponderance of the evidence.

           12            It is my job to instruct you about the law, and you

           13     are bound by the oath that you took at the beginning of

           14     trial to follow the instructions that I give you, even if

09:17:42   15     you personally disagree with them.

           16            This includes the instructions that I gave you before

           17     and during trial and these instructions.         All of the

           18     instructions are important, and you should consider them

           19     together, as a whole.

09:17:59   20            The lawyers will talk about the law during their

           21     arguments.    But if what they say is different from what I

           22     say, you must follow what I say.        What I say about the law

           23     controls.

           24            Perform these duties fairly.       Do not let any bias,

09:18:18   25     sympathy, or prejudice that you may feel toward one side or
           Case: 1:15-cv-00210-WHB Doc #: 169 Filed:
                                               Jury 04/21/19
                                                     Charge 12 of 73. PageID #: 2903
                                                                                   563


            1     the other influence your decision in any way.

            2              All persons are equal before the law.

            3              In this case, Defendant Frazier is a retired sheriff's

            4     deputy, and as such, was a law enforcement officer.

09:18:55    5              Plaintiff Elizabeth Goodwin and Decedent Brian Garber

            6     are private citizens.

            7              All parties are equal before the law.       Defendant and

            8     plaintiff are entitled to the same fair consideration.

            9              You should consider and decide this case as a dispute

09:19:15   10     between persons of equal standing in the community of equal

           11     worth, and holding the same or similar situations in life.

           12     All persons stand equal before the law and are to be treated

           13     as equals.

           14              In a civil action, like this one, the burden of proof

09:19:36   15     is by preponderance of the evidence.        To establish something

           16     by a preponderance of the evidence, means to prove that

           17     something is more likely true than not.

           18              This standard does not require proof to an absolute

           19     certainty, since proof to an absolute certainty is seldom

09:19:57   20     possible in any case.

           21              You may have also heard the term "proof beyond a

           22     reasonable doubt."     This is a stricter standard that applies

           23     in criminal cases only.      It does not apply in a civil case,

           24     like this one.     You should, therefore, put it out of your

09:20:18   25     minds.
           Case: 1:15-cv-00210-WHB Doc #: 169 Filed:
                                               Jury 04/21/19
                                                     Charge 13 of 73. PageID #: 2904
                                                                                   564


            1            In determining whether any fact in issue has been

            2     proven by a preponderance of the evidence, you may, unless

            3     otherwise instructed, consider the testimony of all

            4     witnesses, regardless of who may have called them, and all

09:20:37    5     exhibits received in evidence, regardless of who may have

            6     produced them.

            7            During this trial, I have asked witnesses -- well, I

            8     haven't asked witnesses any questions.

            9            But in any event, do not assume that I hold any

09:20:55   10     opinions on this matter or on what the outcome of the case

           11     should be.

           12            You must make your decision based only on the evidence

           13     that you saw and heard here in court.         Do not let rumors,

           14     suspicions, or anything else that you may have seen or heard

09:21:13   15     outside of court, influence your decision in any way.

           16            Evidence is all the testimony received from the

           17     witnesses, including depositions and the exhibits admitted

           18     during the trial, the stipulations that the lawyers have

           19     agreed to, which I just read to you, and any facts which the

09:21:39   20     Court requires you to accept as true.

           21            Nothing else is evidence.       The lawyers' statements and

           22     arguments are not evidence.       If you remember the facts

           23     differently from the way the attorneys have stated them, you

           24     should base your decision on what you remember.

09:21:57   25            The lawyers' questions and objections are not
           Case: 1:15-cv-00210-WHB Doc #: 169 Filed:
                                               Jury 04/21/19
                                                     Charge 14 of 73. PageID #: 2905
                                                                                   565


            1     evidence.    My legal rulings are not evidence.        And my

            2     comments and questions are not evidence.

            3             Certain demonstrative exhibits have been shown to you.

            4     Those exhibits are used for convenience and to help

09:22:19    5     you -- and to help explain the facts of the case.           They are

            6     not themselves evidence or proof of any facts.

            7             During the trial, I may have not let you hear the

            8     answers to some of the questions that the lawyers asked, and

            9     I may have ordered you to disregard things that you saw or

09:22:38   10     heard, or I struck things from the record.         You must

           11     completely ignore all these things.        Don't even think about

           12     them.

           13             Do not speculate about what a witness may have said.

           14     You may not draw any inferences from an unanswered question,

09:22:56   15     nor may you consider testimony which has been stricken in

           16     reaching your decision.

           17             The law does not require any party to call as

           18     witnesses all persons who may have been present at any time

           19     or place involved in the case, or who may appear to have

09:23:13   20     some knowledge of the matters at issue in this trial.           Nor

           21     does the law require any party to produce as exhibits all

           22     papers and things mentioned in the evidence in the case.

           23             Make your decision based only on the evidence, as I

           24     have defined it here, and nothing else.

09:23:35   25             You should use your common sense in weighing the
           Case: 1:15-cv-00210-WHB Doc #: 169 Filed:
                                               Jury 04/21/19
                                                     Charge 15 of 73. PageID #: 2906
                                                                                   566


            1     evidence.    Consider it in the light of your everyday

            2     experience with people and events, and give it whatever

            3     weight you believe it deserves.       If your experience tells

            4     you that certain evidence reasonably leads to a conclusion,

09:23:54    5     you are free to reach that conclusion.

            6              Now, some of you have heard the terms "direct

            7     evidence" and "circumstantial evidence."

            8              Direct evidence is simply the evidence like the

            9     testimony of an eyewitness, which, if you believe, directly

09:24:15   10     proves a fact.     If a witness testified he saw it raining

           11     outside, and you believe him, that would be direct evidence

           12     that it was raining.

           13              Circumstantial evidence is simply a chain of

           14     circumstances that indirectly prove a fact.          If someone

09:24:37   15     walked into the courtroom wearing a raincoat covered with

           16     drops of water and carrying a wet umbrella, that would be

           17     circumstantial evidence from which you could conclude that

           18     it was raining.

           19              It is your job to decide how much weight to give the

09:24:51   20     direct and circumstantial evidence.        The law makes no

           21     distinction between the weight that you should give to

           22     either one or say that one is any better evidence than the

           23     other.    You should consider all the evidence, both direct

           24     and circumstantial, and give it whatever weight you believe

09:25:16   25     it deserves.
           Case: 1:15-cv-00210-WHB Doc #: 169 Filed:
                                               Jury 04/21/19
                                                     Charge 16 of 73. PageID #: 2907
                                                                                   567


            1            The law permits you to draw reasonable inferences from

            2     the evidence that has been presented.         Inferences are

            3     deductions or conclusions which reason and common sense lead

            4     the jury to draw from facts which has been established by

09:25:35    5     the evidence in this case.

            6            In other words, while you should consider only the

            7     evidence in the case, you are not limited solely to what you

            8     see and hear as the witnesses testify.         You are permitted to

            9     draw from the facts which you find have been proved, such

09:25:55   10     reasonable inferences as you feel are justified in light of

           11     your common experience.

           12            You may consider the statements approved by a party or

           13     witness who testified under oath before trial as evidence of

           14     the true of what he or she said in the earlier statements,

09:26:15   15     as well as in deciding what weight to give his or her

           16     testimony.

           17            A witness may be discredited or impeached by

           18     contradictory evidence, or by evidence that at some other

           19     time, the witness has said or done something, or has failed

09:26:33   20     to say or do something that is inconsistent with the

           21     witness's present testimony.

           22            If you believe any witness has been impeached, and

           23     thus discredited, you may give the testimony of that witness

           24     such credibility, if any, you think it deserves.

09:26:52   25            If a witness is shown knowingly to have testified
           Case: 1:15-cv-00210-WHB Doc #: 169 Filed:
                                               Jury 04/21/19
                                                     Charge 17 of 73. PageID #: 2908
                                                                                   568


            1     falsely about any material matter, you have a right to

            2     distrust such witness's other testimony, and you may reject

            3     all of the testimony of that witness or give it such

            4     credibility as you may think it deserves.

09:27:12    5            You are the sole judges of the credibility of the

            6     witnesses and the weight their testimony deserves.           You may

            7     be guided by the appearance and conduct of a witness or by

            8     the manner in which the witness testifies or by the

            9     character of the testimony given or by evidence contrary to

09:27:32   10     the testimony.

           11            You should carefully examine all testimony given, the

           12     circumstances under which each witness has testified, and

           13     every matter in evidence tending to show whether a witness

           14     is worthy of belief.      Consider each witness's intelligence,

09:27:56   15     motive, and state of mind, and demeanor, or manner, while

           16     testifying.

           17            Consider the witness's ability to observe the matter

           18     as to which the witness has testified and whether the

           19     witness impresses you as having an accurate recollection of

09:28:13   20     these matters.

           21            Also, consider any relation each witness may have with

           22     either side of the case, the manner in which each witness

           23     may be affected by the verdict, and the extent to which the

           24     testimony of each witness is either supported or

09:28:30   25     contradicted by other evidence in the case.
           Case: 1:15-cv-00210-WHB Doc #: 169 Filed:
                                               Jury 04/21/19
                                                     Charge 18 of 73. PageID #: 2909
                                                                                   569


            1            Inconsistencies or discrepancies in the testimony of a

            2     witness, or between the testimony of different witnesses,

            3     may or may not cause you to discredit such testimony.           Two

            4     or more persons seeing an event may see or hear it

09:28:49    5     differently.

            6            In considering a prior inconsistent statement or

            7     conduct, you should consider whether it was simply an

            8     innocent error or an intentional falsehood and whether it

            9     concerns an important fact or an unimportant detail.

09:29:07   10            One more point about witnesses.

           11            Sometimes jurors wonder if the number of witnesses who

           12     testified makes any difference.       Don't make any decision

           13     based only on the number of witnesses who testified.           What

           14     is more important is how believable the witnesses were and

09:29:27   15     how much weight you think their testimony deserves.

           16     Concentrate on that, not the number of witnesses.

           17            Another part of your job as jurors is to decide how

           18     credible or believable each witness was.         This is your job,

           19     not mine.    It's up to you to decide if the witness's

09:29:50   20     testimony was believable and how much weight you think it

           21     deserves.

           22            You are free to believe everything that a witness said

           23     or part of it or none of it at all, but you should act

           24     reasonably and carefully in making these decisions.

09:30:05   25            Let me suggest some things that you -- for you to
           Case: 1:15-cv-00210-WHB Doc #: 169 Filed:
                                               Jury 04/21/19
                                                     Charge 19 of 73. PageID #: 2910
                                                                                   570


            1     consider in evaluating each witness's testimony.

            2            First, ask yourself if the witness was able to clearly

            3     see and hear the events.      Sometimes even an honest witness

            4     may not have been able to see or hear what was happening, or

09:30:25    5     may make a mistake.

            6            Second, ask yourself how good the witness's memory

            7     seemed to be.    Did the witness seem to be able to accurately

            8     remember what happened?

            9            Third, ask yourself if there was anything else that

09:30:43   10     may have interfered with the witness's ability to perceive

           11     or remember the events.

           12            Fourth, ask yourself how the witness acted while

           13     testifying.    Did the witness appear honest or did the

           14     witness appear to be lying?

09:31:12   15            Fifth, ask yourself if the witness had any

           16     relationship to the plaintiff or defendant or anything to

           17     gain or lose from the case that might influence the

           18     witness's testimony.      Ask yourself if the witness had any

           19     bias, prejudices, or reason for testifying that might cause

09:31:31   20     the witness to lie or to slant the testimony in favor of one

           21     side or the other.

           22            Sixth, ask yourself if the witness testified

           23     inconsistently while on the witness stand, if the witness

           24     said or did something, or failed to say or do something at

09:31:49   25     any other time that is inconsistent with what the witness
           Case: 1:15-cv-00210-WHB Doc #: 169 Filed:
                                               Jury 04/21/19
                                                     Charge 20 of 73. PageID #: 2911
                                                                                   571


            1     said while testifying.

            2            If you believe that the witness was inconsistent, ask

            3     yourself if this makes the witness's testimony less

            4     believable.    Sometimes it may; other times, it may not.

09:32:10    5     Consider whether the inconsistency was about something

            6     important or about some unimportant detail.          Ask yourself if

            7     it seemed like an innocent mistake or if it seemed

            8     deliberate.

            9            Seventh, and ask yourself how believable the witness's

09:32:30   10     testimony was in light of all the other evidence.           Was the

           11     witness's testimony supported or contradicted by other

           12     evidence that you found believable?

           13            If you believe that a witness's testimony was

           14     contradicted by other evidence, remember that people

09:32:43   15     sometimes forget these things; even two honest people who

           16     witness the same event may not describe it in exactly the

           17     same way.

           18            These are only some of the things that you can

           19     consider in deciding how believable each witness was.

09:33:00   20            You may also consider other things that you think shed

           21     some light on the witness's believability.         Use your common

           22     sense and your everyday experience in dealing with other

           23     people.   And then decide what testimony you believe and how

           24     much weight you think it deserves.

09:33:19   25            There is one more general subject that I want to talk
           Case: 1:15-cv-00210-WHB Doc #: 169 Filed:
                                               Jury 04/21/19
                                                     Charge 21 of 73. PageID #: 2912
                                                                                   572


            1     to you about before I begin explaining the elements of the

            2     claims alleged in this case.

            3            The lawyers for both sides objected to some things

            4     that were said or done during the trial.         Do not hold this

09:33:36    5     against either side.

            6            The lawyers have a duty to object whenever they think

            7     that something is not permitted by the Rules of Evidence.

            8     Those rules are designed to make sure that both sides

            9     receive a fair trial.

09:33:49   10            And do not interpret my rulings on their objections as

           11     any indication of how I think the case should be decided.

           12     My rulings were based on the Rules of Evidence, not on how I

           13     feel about the case.

           14            Remember that your decision must be based only on the

09:34:07   15     evidence that you saw and heard here in court.

           16            The law to be applied to the plaintiff's excessive

           17     force claim is the federal civil rights law which provides

           18     that a remedy for individuals who have been deprived of

           19     their constitutional rights under color of state law.           It is

09:34:31   20     called "Section 1983 of Title 42 of the United States Code,"

           21     or simply "Section 1983" for short.

           22            Section 1983 states that every person who, under color

           23     of any of statute, ordinance, regulation, custom, or usage

           24     of any state or territory, or the District of Columbia,

09:34:58   25     subjects or causes to be subjected any citizen of the
           Case: 1:15-cv-00210-WHB Doc #: 169 Filed:
                                               Jury 04/21/19
                                                     Charge 22 of 73. PageID #: 2913
                                                                                   573


            1     United States, or other person within the jurisdiction

            2     thereof, to the deprivation of any of rights, privileges, or

            3     immunities secured by the constitution and the laws, shall

            4     be liable to the party injured in any action at law, sued in

09:35:20    5     equity, or other proper proceedings for redress.

            6            To establish a claim against Defendant Frazier under

            7     Section 1983, plaintiff must establish by a preponderance of

            8     the evidence each of the following three elements:

            9            First, that the conduct complained of was by a person

09:35:40   10     acting under color of state law;

           11            Second, that this conduct deprived Brian Garber of

           12     rights, privileges, or immunities secured by the

           13     constitution or laws of the United States; and

           14            Third, that the defendant's acts were the proximate

09:36:01   15     cause of Brian Garber's injuries and the consequent damages

           16     sustained by plaintiff.

           17            In this case, the parties have agreed that

           18     Defendant Frazier acted, at all times, under the color of

           19     state law, and that he fired gunshots that proximately

09:36:19   20     caused the death of Brian Garber.        In other words, the first

           21     and third elements of plaintiff's 1983 claim have been

           22     established.

           23            The second element of plaintiff's claim is that

           24     Brian Garber was deprived of a federal right by

09:36:34   25     Defendant Frazier.
           Case: 1:15-cv-00210-WHB Doc #: 169 Filed:
                                               Jury 04/21/19
                                                     Charge 23 of 73. PageID #: 2914
                                                                                   574


            1            Under the Fourth Amendment of the United States

            2     Constitution, every person has the right not to be subjected

            3     to unreasonable or excessive force while being detained by a

            4     law enforcement officer, even if such detention is otherwise

09:36:51    5     made in accordance with due process of law.

            6            Under the Fourth Amendment, a police officer may use

            7     only such force as is objectively reasonable under all the

            8     circumstances.     The use of deadly force is only

            9     constitutionally reasonable if Defendant Frazier had

09:37:12   10     probable cause to believe that Brian Garber posed an

           11     immediate threat of death or other serious physical harm to

           12     him.

           13            Proximate cause means a reasonable belief supported by

           14     particular facts of the circumstances.

09:37:29   15            You must judge the reasonableness of a particular use

           16     of force from the perspective of an objectively reasonable

           17     officer on the scene and not with the 20/20 vision of

           18     hindsight.

           19            Facts known to the officer are relevant to your

09:37:49   20     inquiry.   However, an officer's subjective intent or motive

           21     is not relevant to your inquiry.

           22            Plaintiff need not show that any defendant intended to

           23     deprive Brian Garber of his rights.

           24            In determining whether Defendant Frazier used

09:38:08   25     excessive force in this case, consider all of the
           Case: 1:15-cv-00210-WHB Doc #: 169 Filed:
                                               Jury 04/21/19
                                                     Charge 24 of 73. PageID #: 2915
                                                                                   575


            1     circumstances known to him, including but not limited to:

            2            The nature of the crime or other circumstances known

            3     to him at the time force was applied;

            4            Whether Brian Garber posed an immediate threat of

09:38:30    5     death or serious physical harm to him;

            6            Whether Brian Garber was actively resisting arrest

            7     and/or seizure, or attempting to evade arrest or seizure by

            8     flight;

            9            The amount of time Defendant Frazier had to determine

09:38:47   10     the type and amount of force that reasonably appeared

           11     necessary, and any changing circumstances during that

           12     period;

           13            The type and amount of force used;

           14            The availability of alternative methods;

09:39:03   15            Whether it was practical for Defendant Frazier to give

           16     warning of the immediate use of force and whether such

           17     warning was given; and

           18            Whether Defendant Frazier violated generally accepted

           19     police standards and procedures.

09:39:22   20            I will now instruct you as to the proper measure of

           21     damages in this case.

           22            Just because I'm instructing you on how to award

           23     damages does not mean that I have any opinion on whether or

           24     not the defendants should be held liable.

09:39:38   25            Instructions as to the measure of damages is given for
           Case: 1:15-cv-00210-WHB Doc #: 169 Filed:
                                               Jury 04/21/19
                                                     Charge 25 of 73. PageID #: 2916
                                                                                   576


            1     your guidance, and should only be considered if, and only

            2     if, you find Plaintiff Elizabeth Goodwin, the administrator

            3     of the estate of Brian Garber, has proven her claims against

            4     Defendant Frazier in this case.       If you find this, then you

09:39:58    5     must decide what damages, if any, plaintiff is entitled to

            6     recover.

            7              You shall award actual damages only for the injuries

            8     which you find that plaintiff has proven by a preponderance

            9     of the evidence.

09:40:13   10              In determining the amount of damages, you will

           11     consider economic losses and noneconomic losses, if any,

           12     proximately and directly caused by Brian Garber's actual

           13     injury, but you may not include any amount solely meant to

           14     punish a defendant.

09:40:34   15              You may award damages for any pain, suffering, or

           16     mental anguish that Brian Garber and his beneficiaries

           17     experienced as a consequence of the defendant's unlawful

           18     conduct.    No evidence of monetary value of such intangible

           19     things as pain and suffering, mental anguish, and loss of

09:40:58   20     society need to be introduced into evidence.

           21              There is no exact standard for fixing the compensation

           22     to be awarded for these elements of damages.          Any award you

           23     make should be fair in light of the evidence presented at

           24     trial.

09:41:12   25              In determining the amount of any damages that you
           Case: 1:15-cv-00210-WHB Doc #: 169 Filed:
                                               Jury 04/21/19
                                                     Charge 26 of 73. PageID #: 2917
                                                                                   577


            1     decide to award, you should be guided by dispassionate

            2     common sense.    You must use sound discretion in fixing an

            3     award of damages, drawing reasonable inferences from the

            4     facts in evidence.     You may not award damages based on

09:41:31    5     sympathy, speculation, or guesswork.

            6            Under Ohio's general survival of actions statute, a

            7     decedent's right of action for personal injuries survives

            8     and passes to his personal representative and may be

            9     instituted for the benefit of the decedent's estate.

09:41:58   10            In this case, if you find for the plaintiff, you will

           11     decide what sum of money will compensate Brian Garber for

           12     his economic losses and noneconomic losses that he suffered

           13     from the shooting.     In making this determination, you may

           14     consider:

09:42:13   15            The conscious pain and suffering that Brian Garber may

           16     have experienced during the events at issue;

           17            The emotional and mental harm that Brian Garber may

           18     have experienced during the events the issue;

           19            Any other expenditures incurred as a result of

09:42:35   20     Brian Garber's death.

           21            If you find for the plaintiff, you will also decide

           22     what sum of money will compensate the next of kin for the

           23     injury and loss to them resulting from the wrongful death of

           24     Brian Garber.

09:42:48   25            When deciding damages suffered by reason of the
           Case: 1:15-cv-00210-WHB Doc #: 169 Filed:
                                               Jury 04/21/19
                                                     Charge 27 of 73. PageID #: 2918
                                                                                   578


            1     wrongful death, you may consider the following:

            2            The loss of support from the reasonably expected

            3     earning capacity of Brian Garber;

            4            The loss of services of Brian Garber;

09:43:04    5            The loss of society of Brian Garber, including loss of

            6     companionship, consortium, care, assistance, attention,

            7     protection, advice, guidance, counsel, instruction,

            8     training, and education suffered by the next of kin;

            9            The loss of prospective inheritance to Brian Garber's

09:43:28   10     heirs at law at the time of his death; and

           11            The mental anguish incurred by the surviving next of

           12     kin.

           13            You may also award -- you may also make an award for

           14     the reasonable funeral and burial expenses, if the plaintiff

09:43:55   15     has established these expenses by a preponderance of the

           16     evidence.

           17            The burden is on the plaintiff to establish by a

           18     preponderance of the evidence that unlawful actions by

           19     Defendant Frazier were a proximate cause of any damages

09:44:19   20     sustained in this case.

           21            By "proximate cause," I mean that Defendant Frazier's

           22     actions were the proximate cause of the damages sustained.

           23            Proximate cause means that there must be a sufficient

           24     causal connection between the acts and omissions by

09:44:34   25     Defendant Frazier and any damages sustained by the
           Case: 1:15-cv-00210-WHB Doc #: 169 Filed:
                                               Jury 04/21/19
                                                     Charge 28 of 73. PageID #: 2919
                                                                                   579


            1     plaintiff.

            2             An act or omission is a proximate cause if it

            3     will -- if it was a substantial factor in bringing about or

            4     actually causing damage.      That is, if the damage was a

09:44:51    5     reasonably foreseeable consequence of Defendant Frazier's

            6     act or omission.

            7             If the damage was a direct result of a reasonably

            8     probable consequence of Defendant Frazier's act or omission,

            9     it was proximately caused by such act or omission.

09:45:09   10             Proximate cause need not always be the nearest cause,

           11     either in time or space.      In addition, there may be more

           12     than one proximate cause of damage.

           13             Now, this concludes the part of my instructions

           14     explaining the rules for considering particular testimony

09:45:32   15     and evidence.

           16             And we'll now have the arguments of counsel.

           17             After the arguments conclude, I'll finish up by

           18     explaining some things about your deliberation in the jury

           19     room.

09:45:45   20             Now, I want to assure you that I've gone over quite a

           21     bit of territory here in these instructions so far, and

           22     there will be more.

           23             However, there will be a copy of these instructions

           24     given to you to take into the jury room so that if there is

09:46:02   25     anything that you want to read again for yourselves, you'll
           Case: 1:15-cv-00210-WHB DocClosing
                                       #: 169 Filed: 04/21/19
                                                Argument      29 of 73. PageID #: 2920
                                                            - Gilbert
                                                                                     580


            1     have an opportunity to do that.

            2              Counsel for the plaintiff, have I accurately read the

            3     instructions so far --

            4                      MR. GILBERT:     Yes, you have, Your Honor.

09:46:20    5                      THE COURT:    -- to the jury?

            6              And counsel for the defendant, have I accurately read

            7     the instructions to the jury that I've given so far?

            8                      MR. DOWNEY:     Yes, Your Honor.

            9                      THE COURT:    All right.     Very well.

09:46:32   10              We will now hear closing argument by counsel for the

           11     plaintiff, Miss Goodwin.

           12                      MR. GILBERT:     Thank you.

           13              Good morning, members of the jury.

           14              I want to thank you for your time and attention in

09:47:00   15     this case.    I appreciate the service that you're doing, on

           16     behalf of my colleagues as well.

           17              Judge Baughman, thank you for running a very good

           18     trial.    I appreciate your considerations throughout this

           19     week and making sure everything ran smoothly.            We really

09:47:18   20     appreciate that.

           21              Folks, this is our time, right now, to tell you what

           22     we think the case is about and summarize some of the

           23     evidence and arguments that we feel are important in this

           24     case.

09:47:31   25              Obviously, many of you have taken notes.         You have
           Case: 1:15-cv-00210-WHB DocClosing
                                       #: 169 Filed: 04/21/19
                                                Argument      30 of 73. PageID #: 2921
                                                            - Gilbert
                                                                                     581


            1     some recollection of what occurred.          You were very attentive

            2     during the trial.      So you can rely on those as well.

            3              Buy really, what this case is about was Brian Garber,

            4     who was a young man, age 28.        Father of two young children.

09:47:56    5     Had a family who loved him, who had a long life ahead of

            6     him.    But he struggled with mental illness, and that night,

            7     he needed help.

            8              But instead, he wound up dead.       And he is dead because

            9     the defendant here, Jeffrey Frazier, shot him when he didn't

09:48:20   10     need to do so, and when he fired his gun, and used excessive

           11     force.

           12              This is a case about common sense.        These officers who

           13     were there that night are trained to know what a gunshot is.

           14     They go to the range every year.         They wear headphones to

09:48:42   15     reduce the sound.      They definitely know what a gunshot

           16     sounds like, and they all describe the moment that they

           17     heard what they thought to be a gunshot as a gunshot.

           18              And the suggestion that this could have been, as

           19     Mr. Downey said in his open remarks, a beer can, or anything

09:49:08   20     but a gun is just simply irrational and defies logic.

           21              We have proven that Frazier was the source of the

           22     bang.    It could be no one else.       He was in the room.      And it

           23     could be nothing else.

           24              We have proven by a preponderance of the evidence, as

09:49:31   25     the Judge has instructed, that this shooting was
           Case: 1:15-cv-00210-WHB DocClosing
                                       #: 169 Filed: 04/21/19
                                                Argument      31 of 73. PageID #: 2922
                                                            - Gilbert
                                                                                     582


            1     unnecessary, and would not have happened if Frazier had not

            2     acted objectively unreasonable.

            3                      Defendant Frazier is the only defendant in

            4     this case.    Deputy Knee and Lieutenant Nicholson are not

09:50:04    5     defendants.     This case is only about Frazier.         And unlike

            6     Frazier, Nicholson and Knee did act in accordance with

            7     certain reasonable standards.        They took cover.      They used

            8     precaution and tried to escalate the situation.

            9            Now, why?    We have some questions about what happened

09:50:24   10     afterwards, and how they got their story straight, but it

           11     seems clear that they acted in response to the unjustified

           12     actions of Mr. Frazier.

           13            Without Frazier's actions, they would not have shot

           14     Brian Garber, and that is because Frazier's conduct went

09:50:46   15     beyond the norm of how a reasonable officer should act.

           16            And finally, this case is about finding the truth in a

           17     web of lies.     You cannot find that the shooting is

           18     reasonable if the justification is based on lies and

           19     misrepresentations.

09:51:06   20            So what do we know for sure about this trial?            And

           21     what came out of this trial?

           22            First, we know that the officers arrived at the house

           23     and went upstairs to the bedroom.         We know that when they

           24     got there, Nicholson and Knee took positions of cover at the

09:51:28   25     doorway.
           Case: 1:15-cv-00210-WHB DocClosing
                                       #: 169 Filed: 04/21/19
                                                Argument      32 of 73. PageID #: 2923
                                                            - Gilbert
                                                                                     583


            1            Frazier was some distance behind.         And to the surprise

            2     of his fellow officers at the time, he walked into the room.

            3     Nicholson, the sergeant in charge, did not want him there,

            4     and Frazier himself even admitted, It wasn't the best idea

09:51:54    5     in the world.

            6            It certainly was not.

            7            Next, they attempted to communicate with Brian.

            8     Nicholson wanted to deescalate the situation.            And while he

            9     did it, he even had his gun -- lowered the barrel of his gun

09:52:11   10     so he could communicate with Brian.          All three officers had

           11     their eyes fixed directly on Brian during this entire

           12     exchange and communication, and the room was well lit.

           13            This conversation lasted, as stipulated in our

           14     statement of facts, for 45 seconds to a minute.            This is a

09:52:34   15     long time for police to assess a situation and react.

           16            During that entire time, even though they said there

           17     was a protrusion under Brian's shirt, all three officers

           18     have clearly stated that they did not need to shoot during

           19     that period of time.      Only one person in the bedroom had a

09:52:59   20     gun, and that was Defendant Frazier.

           21            Brian Garber never had a gun.         He was unarmed.     But

           22     they want you to believe that they were certain that when

           23     that loud bang occurred, it was a gun coming from

           24     Brian Garber.

09:53:23   25            All three officers have been adamant that they heard a
           Case: 1:15-cv-00210-WHB DocClosing
                                       #: 169 Filed: 04/21/19
                                                Argument      33 of 73. PageID #: 2924
                                                            - Gilbert
                                                                                     584


            1     bang, and the bang sounded like a gunshot.           All three

            2     officers are clear that this bang definitely came from

            3     inside the room.

            4              After this shooting, BCI Agent Cory Momchilov, who you

09:53:42    5     heard in this trial, testified that no other source could be

            6     identified for a sound that loud, or any sound that would

            7     seem like a gunshot.

            8              Until this day, none of them could come up with a

            9     theory, even speculation, of how a gunshot could have been

09:54:06   10     in that room, and the only reasonable explanation is that it

           11     came from Defendant Frazier.

           12              Nicholson and Knee clearly testified that the reason

           13     they shot Brian Garber was because of that bang, not because

           14     of any movements by Brian.        And we know that none of the

09:54:29   15     officers saw a muzzle flash from Brian's direction.

           16              As a result of all this, Brian was shot 14 times.            14

           17     times.    We know that Frazier fired first.         And remember --

           18     and this is very important -- that Knee is clear that

           19     Frazier fired first.

09:54:53   20              Frazier shot more than anybody that was there.          He

           21     testified he fired 8 to 10 shots.

           22              Nicholson fired twice.

           23              And Knee testified that he fired three times.

           24              We brought the medical examiner in, Dr. Lisa Kohler,

09:55:13   25     who said that there were 14 entrance wounds.           And you will
           Case: 1:15-cv-00210-WHB DocClosing
                                       #: 169 Filed: 04/21/19
                                                Argument      34 of 73. PageID #: 2925
                                                            - Gilbert
                                                                                     585


            1     note that three entered into the back of Brian's body.             A

            2     number of these shots hit vital organs.

            3            And when it was all done, all the officers were

            4     certain that they never saw a remote on the bed.            But

09:55:35    5     that -- but somehow, that remote appeared in photos taken

            6     shortly after the shooting.        Those photos were taken by

            7     Lieutenant Zehner, who was in the room alone for some period

            8     of time.

            9            There's no question that the remote was in plain site,

09:55:55   10     yet no one admits they saw it.         These are trained officers

           11     to observe and know what they're doing.

           12            And the remote was tested, and Agent Momchilov

           13     testified that the remote could not be linked to

           14     Brian Garber through either fingerprints or DNA comparisons.

09:56:21   15            After the shooting, then all three officers talked

           16     about the shooting in the kitchen.         And as Deputy Knee

           17     acknowledged, he understands how it could look to have

           18     officers discussing a shooting event.

           19            And you can consider that when they came up with this,

09:56:39   20     the same page about what was under the shirt looked like a

           21     Glock, was designed to justify what they claim was an

           22     imminent danger.

           23            Officers are supposed to be separated.          They're

           24     supposed to be given the opportunity to give statements

09:57:00   25     without any type of influence by anybody else.            That didn't
           Case: 1:15-cv-00210-WHB DocClosing
                                       #: 169 Filed: 04/21/19
                                                Argument      35 of 73. PageID #: 2926
                                                            - Gilbert
                                                                                     586


            1     happen here.

            2            I'd also like to point out what is not relevant in

            3     this case.

            4            You heard the officer -- you heard Deputy Frazier talk

09:57:15    5     about all of his commendations.         Well, regardless of whether

            6     or not an officer has received awards, has ever done good or

            7     kind things in his life, doesn't mean that he didn't violate

            8     the law or distort the truth on another occasion.

            9            We should be focused on what happened in the room.

09:57:36   10            And we also think that what is not relevant in this

           11     case is any attempt to disparage either Brian or his family,

           12     because that has nothing to do with whether the officers

           13     acted reasonably; and particularly, Defendant Frazier,

           14     whether he acted objectively reasonable when he fired his

09:58:01   15     shots at Brian Garber.

           16            Marital struggles, prior suicide attempts in

           17     association with Brian's mental illness, and the loss of

           18     their daughter to sudden infant death syndrome, none of this

           19     is relevant to whether it was reasonable for Frazier to pull

09:58:21   20     the trigger and kill Brian Garber.

           21            So much has been focused on the domestic violence

           22     incident on March 16, 2014.        This clearly was a

           23     manifestation of Brian's mental illness, and it was

           24     unfortunate.     It was ugly.     But this is really just

09:58:47   25     background about why Brian needed help.
           Case: 1:15-cv-00210-WHB DocClosing
                                       #: 169 Filed: 04/21/19
                                                Argument      36 of 73. PageID #: 2927
                                                            - Gilbert
                                                                                     587


            1             Yes, it led to the information that there was a

            2     possible gun that he had, but it doesn't change what

            3     happened in the room:       How Frazier approached the situation.

            4     How he went into the room.        How he put himself in a position

09:59:11    5     of danger.    All that is what is in relevant in this case.

            6             And the question is whether Defendant Frazier's use of

            7     deadly force was objectively reasonable under all the

            8     circumstances.

            9             His decision to shoot Brian Garber is constitutionally

09:59:30   10     reasonable only if he had probable cause to believe that

           11     Brian posed an immediate threat of death or serious physical

           12     harm.

           13             But really, what is important here is how you would

           14     determine the truth in this trial.

09:59:42   15             What did Frazier tell you about what he did and what

           16     he saw?

           17             You heard at this trial -- and we spent a lot of time

           18     going over the inconsistent statements.          In the trial, he

           19     said Brian lifted his shirt with his left hand.            That he saw

09:59:56   20     a black object in Brian's hand.         He said Brian's whole hand

           21     did not come out from under the shirt, and then he heard a

           22     pop, and then he fired.

           23             Then we bring in a November 2014 previous statement,

           24     where he said he saw Brian move forward in a hurried manner

10:00:17   25     before all this started.       In one version, he said Brian
           Case: 1:15-cv-00210-WHB DocClosing
                                       #: 169 Filed: 04/21/19
                                                Argument      37 of 73. PageID #: 2928
                                                            - Gilbert
                                                                                     588


            1     started to extend his right hand out.          In another version,

            2     he said Brian brought his entire hand out.

            3              Frazier said in statements that he only fired his

            4     weapon after he saw Brian start to lift his shirt and

10:00:35    5     presented what appeared to be a weapon.

            6              He said that when he started firing, Brian was not

            7     dying.    He was not dying, so he kept firing, as if that is

            8     the standard for why you shoot, to make sure somebody's

            9     dead.

10:00:52   10              That was in November 2014.

           11              In December of 2015, during a deposition, here's what

           12     Frazier said:

           13              "Before the pop, did you see his arm or hand come out

           14     of the area of the shirt?

10:01:14   15              "I did not.

           16              "Did if you ever see his hand come out of his shirt?

           17              "No.

           18              "Did you ever see him point a gun at you?

           19              "Just what I perceived to be underneath the shirt.

10:01:22   20              "Did you ever see him extend his arm?

           21              "No, sir.

           22              "Did you ever see him lift his shirt and present a

           23     firearm to you?

           24              "No, sir.

10:01:31   25              "Did you ever see Brian brandish what you thought
           Case: 1:15-cv-00210-WHB DocClosing
                                       #: 169 Filed: 04/21/19
                                                Argument      38 of 73. PageID #: 2929
                                                            - Gilbert
                                                                                     589


            1     looked like a gun?

            2            "No, sir.

            3            "So you never saw him with an object in his hand?

            4            "Visibly, I did not see him with a gun, no.

10:01:44    5            "Or an object?

            6            "I did not see any objects in his hand.           Whatever he

            7     had was under his shirt."

            8            This is diametrically contradictory to what he said in

            9     the trial.    It's contradictory to what he said in November

10:01:59   10     of 2014, when he prepared a written statement with his

           11     lawyer, and had time to think about what happened, and

           12     present it to authorities.

           13            We don't really know why he shot Brian, but we know

           14     that it happened, and we know that he's lying about it.

10:02:19   15            Police have a duty to be clear and accurate, not all

           16     over the map and waffling back and forth.

           17            And we know that Frazier has been described by his

           18     superior, Captain Bosko, as a hothead, and sometimes viewed

           19     as unbelievable, and is thought to exaggerate, manipulate,

10:02:44   20     and has been caught in false statements.

           21            We know that Dr. Aaron Becker, who examined Frazier

           22     for fitness of duty, said that "He has little patience and

           23     low frustration and tolerance.         He admits that he learned to

           24     back off in certain situations and call for another officer

10:02:59   25     to deal with it."
           Case: 1:15-cv-00210-WHB DocClosing
                                       #: 169 Filed: 04/21/19
                                                Argument      39 of 73. PageID #: 2930
                                                            - Gilbert
                                                                                     590


            1             All this relates to credibility.

            2             You heard the Judge give you instructions on

            3     credibility.     When you look at Defendant Frazier, it's

            4     obvious he's not a credible witness.          And even his own

10:03:15    5     partners contradict him in what he said happened in that

            6     room.

            7             So we know that three bullets entered his back of his

            8     body, one of them through the left arm, at the elbow,

            9     exiting -- think about how that could have happened.             One

10:03:32   10     through the back of the right thigh, which is lodged near

           11     his right femur, which fractured from the shot.

           12             And at the end of the shooting, his hands were over to

           13     his right.    No one can explain how those hands got up.           And

           14     they all said that the hands were by -- under the shirt.

10:03:53   15             We leave you to figure that out.

           16             So when you take all this information together, there

           17     is only one conclusion to draw, and that is that

           18     Defendant Frazier violated Brian's constitutional rights.

           19     And we ask you to hold him accountable.

10:04:15   20             Brian Garber is dead, and now we have two kids without

           21     a father and an entire family who grieves their loss.             And

           22     though it feels like an impossible question to answer, it's

           23     your job to decide what that loss is worth.

           24             And, yes, Brian Garber had struggled with mental

10:04:40   25     health issues, and sometimes he struggled to keep it
           Case: 1:15-cv-00210-WHB DocClosing
                                       #: 169 Filed: 04/21/19
                                                Argument      40 of 73. PageID #: 2931
                                                            - Gilbert
                                                                                     591


            1     together.    But there's no doubt he supported his family by

            2     obtaining a higher education and working and by doing

            3     everything he could to take care of his family.

            4              He did this in spite of his issues.

10:05:00    5              Most important, Brian Garber loved his children, and

            6     his children loved him.       But now, they'll never get to have

            7     all of those experiences we all love having with our own

            8     parents and relish having with our own kids.

            9              He'll never be able to attend father/daughter dances

10:05:28   10     with his daughter.      He'll never be able to reach -- or to

           11     teach Holly how to drive.       He'll never be able to teach Nick

           12     to throw a baseball.      He'll never be able to cheer for his

           13     kids at sporting events.       He won't be able to walk his

           14     daughter down the aisle.

10:05:47   15              And Nick, who has special needs, who will need his

           16     father to help him, will not have that guidance and provide

           17     him for years to come.

           18              They will never have all of these moments in their

           19     lives.

10:06:05   20              And so what is the value of this tremendous loss,

           21     ladies and gentlemen?

           22              Really, no amount of money can replace that.          We can

           23     only ask for money, but we would suggest that it should be

           24     substantial.     We would suggest, but it's up to you, that the

10:06:26   25     loss of these children not having a father is worth at least
           Case: 1:15-cv-00210-WHB DocClosing
                                       #: 169 Filed: 04/21/19
                                                Argument      41 of 73. PageID #: 2932
                                                            - Gilbert
                                                                                     592


            1     a million dollars to each child.

            2              As far as his earning capacity, he did have a track

            3     record of working.      He could have lived to another 50 years

            4     or so.    He probably could have worked until he was 65.           And

10:06:47    5     even if he was working part time and making minimum wage, he

            6     at least would make a half a million dollars over the next

            7     40 years.    And this is the bare minimum.

            8              But remember, he was just starting out in his career

            9     path related to his degree when this happened.            He had just

10:07:07   10     graduated from DeVry University, and he was working in the

           11     profession he went to school for.         And he wasn't able to

           12     continue on that path because his life was taken away.             He

           13     had a 4.0 GPA and graduated with honors.

           14              So what would his earning capacity have been?          Is it

10:07:34   15     500,000?    Is it 700,000?     Is it a million?

           16              And don't forget that he also was providing childcare

           17     to his kids.     And what is that worth?

           18              And when you take all these matters together:          The

           19     loss of life, the conscious pain and suffering as Frazier

10:07:55   20     continued to shoot him because he would not die, and the

           21     pain and suffering, we don't think it is unreasonable,

           22     members of the jury, to come up with a damage figure between

           23     3 to $6 million, or more.

           24              But this is your decision.      A life was taken.      People

10:08:19   25     suffered.    His children will suffer for the rest of their
           Case: 1:15-cv-00210-WHB DocClosing
                                       #: 169 Filed: 04/21/19- 42
                                                 Argument         of 73. PageID #: 2933
                                                               Downey
                                                                                      593


            1     life.

            2             So this was not just a horrible tragedy.           It was a

            3     horrible tragedy that never should have happened.

            4             So we urge you to come back with a verdict for the

10:08:35    5     plaintiff and award compensation that is fair and just.

            6             Thank you.

            7                      THE COURT:     Mr. Downey?

            8                      MR. DOWNEY:     Thank you, Your Honor.

            9             May it please the Court.

10:09:05   10             Thank you, Your Honor, counsel.

           11             Ladies and gentlemen of the jury, thank you so much

           12     for your service.      It is appreciated.

           13             When I spoke to you a few days ago, I talked to you

           14     about choices.      You know, you've heard the evidence, and you

10:09:23   15     now know the standard:       It's a preponderance of the

           16     evidence.

           17             That means that you have to decide whether it was more

           18     likely than not that Deputy Frazier violated the

           19     constitution when he shot Brian Garber.

10:09:34   20             I submit to you that the evidence has shown that he

           21     did not violate the constitution; that he acted reasonably

           22     and appropriately in his interactions with Mr. Garber.

           23             But, again, it starts with choices.          And, you know, as

           24     Mr. Gilbert noted during his portion of the opening,

10:09:52   25     Brian Garber was a troubled young man.           There's no question
           Case: 1:15-cv-00210-WHB DocClosing
                                       #: 169 Filed: 04/21/19- 43
                                                 Argument         of 73. PageID #: 2934
                                                               Downey
                                                                                      594


            1     about that.     He had a troubled marriage.        He had suicide

            2     attempts in his record.        He had elicit drug use in his

            3     record.    It is a sad tragedy, the way that he ended his life

            4     and the way he choose to live it at the end.

10:10:09    5            We also know, though, that choices were made by Brian

            6     that day.    And it really does start with breaking in the

            7     door in the back of the house he shared with Sara Knowlton.

            8            And when you read the instructions that Judge Baughman

            9     gives you, you're going to see that the criminal act that

10:10:26   10     Mr. Garber committed that day is something that is factored

           11     into what the deputies are thinking as they stand across

           12     from his bedroom.

           13            It's a violent act.        He breaks through the door.         His

           14     mom is with him when he does that.          He goes into the house.

10:10:40   15     He kits his mother.       Okay.   He hits his mother.       He

           16     strangles his wife.       His children are there.       Okay?

           17            This is violence.       This is criminal.      That's what he

           18     did.

           19            And Connie and Sara did what people do when confronted

10:10:56   20     with something like this, they called the police.             Okay.

           21     And the police came.

           22            Deputy Knee came.       Lieutenant Zehner came.       They came

           23     and interacted with Connie and Sara.          They took their

           24     statements.     They took evidence.       They took a photo.      You

10:11:11   25     saw it.
           Case: 1:15-cv-00210-WHB DocClosing
                                       #: 169 Filed: 04/21/19- 44
                                                 Argument         of 73. PageID #: 2935
                                                               Downey
                                                                                      595


            1            You know, did the family downplay some of the violence

            2     and some of the things that Brian did?           Yes.

            3            There was a mark.       You saw it.    He hit her.     And you

            4     heard her.     He was going nuts over here.        He's breaking

10:11:26    5     things.

            6            Then he fled.      When Deputy Knee got there and

            7     Lieutenant Zehner got there, and they took an evaluation of

            8     the situation, they called for backup.

            9            Now, you folks know there are five officers on a shift

10:11:36   10     in Richland County.       They cover 500 miles of territory.          All

           11     five of them were at that house.          All five of them were

           12     interacting and attempting to locate Brian Garber and take

           13     statements from Connie and Sara.

           14            Why were they doing that?

10:11:51   15            Because that was a serious, violent act, and that's

           16     how they deal with domestic violence in Richland County.

           17            So while those statements are being taken,

           18     Deputy Frazier, with 17 years of law enforcement experience,

           19     and a number of commendations that you do get to consider in

10:12:06   20     your deliberations, he went and looked for Brian Garber.

           21     Tried to locate him.       He didn't.

           22            We know it's stipulated in the record that a call came

           23     out an hour later, but some things happened between then and

           24     when the officers left.

10:12:19   25            Connie took the two children and went across the
           Case: 1:15-cv-00210-WHB DocClosing
                                       #: 169 Filed: 04/21/19- 45
                                                 Argument         of 73. PageID #: 2936
                                                               Downey
                                                                                      596


            1     street to the house she shared with Matt where Brian grew

            2     up.   And she interacted with Brian in the room, the bedroom,

            3     the very bedroom where this shooting occurred.

            4            And what do we know from that room?           What's undisputed

10:12:32    5     now in the evidence of this case?

            6            It's undisputed that Brian Garber was seated on his

            7     bed, wearing a T-shirt with an object under his shirt that

            8     he presented as a firearm, a gun.

            9            Now, you heard his dad's statements to Cory Momchilov

10:12:47   10     that night.     It had the outline of a gun.         It wasn't a hand.

           11     It wasn't a finger.

           12            We know those officers perceived a gun, we know

           13     Matt Garber perceived a gun, and we know Brian Garber wanted

           14     them to believe it was a gun.         We know those things.       Those

10:13:01   15     are undisputed facts in the record of this case.

           16            So what did Matt and Connie do with that information?

           17     What did they do?

           18            Matt said, Go down there and talk to the police.

           19            Connie heads over to Sara's house.          While she's in

10:13:13   20     transit, Brian Garber is threatening to kill his wife.

           21     Officers knew that, too.        Threatening to kill his wife.

           22            I get out of the jail someday, what I'm going to do,

           23     I'm going to kill you.

           24            That's what what's going on.         What's really sad is,

10:13:27   25     this is a domestic call.        These officers do those calls two
           Case: 1:15-cv-00210-WHB DocClosing
                                       #: 169 Filed: 04/21/19- 46
                                                 Argument         of 73. PageID #: 2937
                                                               Downey
                                                                                      597


            1     to three times per week.        Serve and protect.      They made a

            2     choice, too.     They serve and protect the community.           That's

            3     what they do.     That's what they do for a living.          Okay?

            4             And when they get the call that Brian Garber had a

10:13:43    5     gun, and he's been located, every doggone one of them was

            6     back there.     And they called other jurisdictions in to

            7     assist:    Lexington, Bellevue.       Seven officers on the scene

            8     within minutes.

            9             So when they enter Matt Garber's home, what do we

10:13:54   10     know?    What do the officers know?

           11             They know it's a domestic incident, they know there

           12     was violence, they know he may have a gun.            You also heard

           13     that's typical with the domestic incidents that these

           14     officers face on a daily basis.

10:14:12   15             There are guns in the home, and there are violence.

           16     So they know that.      They don't do a tactical plan because

           17     you don't do tactical plans when you go out to a domestic

           18     incident.

           19             You heard sergeant -- then Sergeant Nicholson, now

10:14:24   20     Lieutenant Nicholson, talk about what happens in these

           21     domestic incidents when he goes and interacts with subjects.

           22             They comply.    They listen.      They take his instruction.

           23     They do what typical people do when they're pulled over by a

           24     police officer or asked for their license.            They comply.

10:14:38   25             That's what you do.      You have your common sense.         You
           Case: 1:15-cv-00210-WHB DocClosing
                                       #: 169 Filed: 04/21/19- 47
                                                 Argument         of 73. PageID #: 2938
                                                               Downey
                                                                                      598


            1     get to bring it into the jury room.          You get to bring your

            2     experiences into the jury room.

            3             That's typical.     That's what people do when they

            4     interact with law enforcement.

10:14:50    5             So when they enter the house, this is still a typical

            6     situation.     They go in the house.       They go up the stairs.

            7     They go to the end of the hallway.

            8             Where does it stop being typical?

            9             Sergeant Nicholson's on the right.         Deputies on the

10:15:02   10     left.    Deputy Frazier goes in the house.         He doesn't have

           11     his gun drawn.      He goes into the room.

           12             Brian Garber, first words, I have a gun.           First words.

           13             He presents what looks like a gun.         We know that.

           14     It's undisputed that these officers believed he had a gun.

10:15:18   15             I would submit to you from that moment on -- so when

           16     the shooting occurred -- these officers were justified on

           17     the constitution and the instructions that you got to fire

           18     on Brian Garber.

           19             But they didn't do that.       Deputy Frazier is trained.

10:15:32   20     Sergeant Nicholson is trained.         He's a CIT.     You heard what

           21     that is.    Deputy Frazier attempts to talk to Brian Garber.

           22     Show me your hands.       Drop the gun.

           23             He doesn't comply.      He doesn't do what he's asked by

           24     these law enforcement officers.         These are proper commands.

10:15:45   25             And by the way, you've heard nothing to suggest that
           Case: 1:15-cv-00210-WHB DocClosing
                                       #: 169 Filed: 04/21/19- 48
                                                 Argument         of 73. PageID #: 2939
                                                               Downey
                                                                                      599


            1     anything that these officers did violates policy or police

            2     practices.     Nothing.    Fine law enforcement officers.

            3             So what do they do when confronted with a gun?

            4             Now, you all heard 45 seconds to a minute in opening

10:16:00    5     statement.     Okay?   Imagine somebody standing across from you

            6     with a gun pointed at you for 45 seconds to a minute.                Right

            7     at you.

            8             Do you need to hear a threat from them verbally to

            9     know that you're being threatened?          To know that your life

10:16:15   10     is in danger?

           11             These officers knew that.       They knew that the entire

           12     time.    But they stood there and they attempted to talk him

           13     down.    Deputy Frazier spoke.       And then he stopped.       He

           14     deferred.    His supervisor was present with him just outside

10:16:30   15     the room.

           16             And Sergeant Nicholson began to work with

           17     Brian Garber.     Doesn't have to end like this.         We all have

           18     families.    Show us your hands.

           19             He talked to him for 45 seconds to a minute with a gun

10:16:46   20     trained on each of these officers, thinking that they could

           21     be shot at any second, and they did not act.

           22             I submit to you that that is a great law enforcement

           23     officer, and that the officer that you hear described in

           24     these 45 seconds to a minute is the same one that had all

10:17:02   25     those commendations.
           Case: 1:15-cv-00210-WHB DocClosing
                                       #: 169 Filed: 04/21/19- 49
                                                 Argument         of 73. PageID #: 2940
                                                               Downey
                                                                                      600


            1            What did they hear?

            2            They heard a pop.       They heard a bang.      They reacted.

            3     Split second.     One to two seconds, shooting is over.           One to

            4     two seconds.

10:17:13    5            It's a tragedy.      It's a tragedy what happened to

            6     Brian Garber.     He lost his life.       It's also a tragedy for

            7     his family.

            8            Well, these officers, Deputy Frazier, he's living with

            9     that every day for the rest of his life as well.

10:17:30   10            You also heard that these officers, between the three

           11     of them, have discharged their firearms four times in the

           12     line of duty in 50 years of service.          That's not a hot head.

           13            They take the use of deadly force very seriously, and

           14     they know that you will as well.          Deputy Frazier knows that

10:17:49   15     you will.

           16            The evidence that you heard in this case is of a law

           17     enforcement officer who acted properly, who was objectively

           18     reasonable.     And when you sit there in the room and you

           19     deliberate, understand that this officer believed that that

10:18:00   20     man had a gun.

           21            It doesn't matter one bit whether or not there was a

           22     remote control on the bed, or whether or not in the

           23     aftermath of a shooting where a man died, they observed

           24     everything in a room as they're trying to figure out what

10:18:17   25     just happened.
           Case: 1:15-cv-00210-WHB Doc #: 169 Filed:
                                    Rebuttal         04/21/19- 50
                                                Statement         of 73. PageID #: 2941
                                                                Gilbert
                                                                                      601


            1              It doesn't matter.     It matters what they perceived at

            2     the time.    It's not 20/20 hindsight.        We know now

            3     Brian Garber didn't have a gun.         We know that now, but these

            4     officers did not know that then.

10:18:28    5              And Deputy Frazier, he answered Mr. Gilbert's

            6     questions.     He's answered questions about this four or five

            7     times.    He'll live with it the rest of his life.           He thinks

            8     about it daily.

            9              He didn't violate the constitution.

10:18:41   10              And we submit to you that when you review the

           11     evidence, you deliberate, we ask you to find in his favor.

           12              Thank you very much.

           13                      THE COURT:     Rebuttal?

           14                      MR. GILBERT:     Rebuttal.

10:19:03   15                      THE REPORTER:      One second, Mr. Gilbert.       You

           16     have to have put the microphone on.

           17                      MR. GILBERT:     Oh, okay.

           18              Thank you very much.

           19              Ladies and gentlemen, there are standards of policing

10:19:20   20     involved in this case.

           21              There are objectively reasonable ways this matter

           22     could have been handled better.

           23              Mr. Downey doesn't see fit to talk about the

           24     45 seconds to a minute when no one felt the need to use

10:19:41   25     deadly force.
           Case: 1:15-cv-00210-WHB Doc #: 169 Filed:
                                    Rebuttal         04/21/19- 51
                                                Statement         of 73. PageID #: 2942
                                                                Gilbert
                                                                                      602


            1             Now, he's saying, Well, they could have.           But that's

            2     not the standard.      The standard is, what caused the moment

            3     that they fired the shots?

            4             And they all said it was a bang coming from inside the

10:20:01    5     room.    The bang was definitely the sound of the gunshot.

            6     And all the officers were clear, they did not need to shoot

            7     until they heard that bang.

            8             He keeps saying there was a gun in that room.            There

            9     was no gun in that room.        The only guns that were there were

10:20:19   10     the officers' gun.

           11             They were clear that they didn't need to shoot until

           12     they -- they were clear they didn't have justification to

           13     shoot for 45, 50 seconds.

           14             The only man in that room with a gun was Frazier.

10:20:34   15     Brian didn't have a gun.        Frazier is the source of the bang.

           16     It could be no one and nothing else.          There was no reason

           17     for Frazier to shoot during that conversation.             He fired the

           18     shot that caused the others to fire, too.

           19             Now, you got to look at all the surrounding

10:20:52   20     circumstances.      That's very important.       You got to look at

           21     why somebody put that remote on that bed.            Even Deputy Knee

           22     said there couldn't have been a remote.

           23             Why would they need to do that?         Why would somebody

           24     like Zehner, who took the picture of it, say he never saw

10:21:11   25     the remote when he put a flashlight right on the remote for
           Case: 1:15-cv-00210-WHB Doc #: 169 Filed:
                                    Rebuttal         04/21/19- 52
                                                Statement         of 73. PageID #: 2943
                                                                Gilbert
                                                                                      603


            1     the county prosecutor, Bambi Page-Couch, to see?             Why are

            2     they lying about this?

            3             Just tell the truth.

            4             Is it because they realized that they overreacted and

10:21:31    5     fired a shot that -- a barrage of 14 shots that they

            6     shouldn't have done, and they needed a way to protect

            7     theirselves and justify by having something that could

            8     possibly look like a gun?

            9             This is not abstract.      This is real, folks.

10:21:54   10             And you understand that Mr. Downey didn't even address

           11     all the inconsistent statements that Frazier made in this

           12     case.

           13             Why does he need to talk about extending the arm,

           14     pointing, showing objects?        You know, extending the arm,

10:22:20   15     lifting the shirt, brandishing?         Why did Frazier need to

           16     tell the investigators this after the shooting?

           17             Because it makes it look like it's justifiable to use

           18     deadly force.

           19             But then, when the other two deputies that were there

10:22:39   20     consistently said they did not see any of that, they did not

           21     see any of that movement, they did not see an object, he had

           22     to conform his story to what those other two deputies

           23     claimed so they can all be on the same page, just so they

           24     can all be on the same page as to, they saw what appeared to

10:23:04   25     be a Glock.
           Case: 1:15-cv-00210-WHB Doc #: 169 Filed:
                                    Rebuttal         04/21/19- 53
                                                Statement         of 73. PageID #: 2944
                                                                Gilbert
                                                                                      604


            1              So a trial is a search for the truth.         Without the

            2     truth, you can't make a decision that supports the defense

            3     side.

            4              There were so many misrepresentations.         So many

10:23:26    5     contradictions in this case.         So many efforts to subterfuge

            6     reality.

            7              Mr. Downey could not explain, Cory Momchilov could not

            8     explain, nobody in the last five years can explain how that

            9     sound could have come from anywhere else or anyplace else

10:23:57   10     than a gun.

           11              And Frazier put himself in a position of danger.           The

           12     other two knew better.       Even the rookie, Knee, was smart

           13     enough not to run into that room, because they had the

           14     opportunity outside of the room to communicate, to take

10:24:20   15     cover, to assess their situation, to be able to react.

           16              Frazier was not supposed to be in that room.           They

           17     both said that.      And it set, in the chain of events, a

           18     horrible, tragic, and unnecessary shooting death of

           19     Brian Garber.     A young man who had trouble.

10:24:45   20              But, yes, so there was some violence at the house an

           21     hour and a half earlier with his wife and his mother.              They

           22     didn't want him to be arrested and put in jail for the

           23     night.    They wanted to get some medical health -- mental

           24     health treatment.

10:25:05   25              They were over-blowing what happened in that.
           Case: 1:15-cv-00210-WHB Doc #: 169 Filed:
                                    Rebuttal         04/21/19- 54
                                                Statement         of 73. PageID #: 2945
                                                                Gilbert
                                                                                      605


            1             Connie Garber said that, you know, she didn't need any

            2     medical attention.

            3             Sara Knowlton told you he didn't strangle her.            He had

            4     his hands on his collarbone.

10:25:24    5             None of that matters, folks.        What matters is what

            6     happened in the room, and what happened in the room was

            7     wrong, clearly and simple.        And then there were lies made to

            8     try to cover it up.

            9             And the lies were from this man, Defendant Frazier,

10:25:37   10     who has to live not with the idea that he killed somebody,

           11     but he has to live with the notion that he is guilty of

           12     doing something wrong.       That's what he --

           13             You saw the fake tears up there.         You heard about the

           14     doctor who analyzed him and said he had some serious

10:26:03   15     medical -- mental health issues.

           16             You heard his supervisor talk about low tolerance,

           17     frustration, he's not believable.          But they don't want to

           18     talk about that.

           19             They just want to talk that they serve their

10:26:23   20     community, they're good cops, that Frazier has all of these

           21     commendations, and you should believe them.            That's their

           22     case.

           23             So we ask you, once, again, to do the right thing.                To

           24     find him liable based on the instructions that the Court

10:26:41   25     gave you, and award significant damages to help his children
           Case: 1:15-cv-00210-WHB DocConclusion
                                       #: 169 Filed: of
                                                     04/21/19
                                                         Jury 55 of 73. PageID #: 2946
                                                              Charge
                                                                                     606


            1     live a life that will be -- somehow compensate for them.

            2     And they knew that they got -- that a court of law, a jury,

            3     gave them justice, this family.

            4             Thank you very much.

10:27:15    5                      THE COURT:    Ladies and gentlemen of the jury,

            6     let me now finish by explaining some things to you about

            7     your deliberations in the jury room.

            8             The first thing that you should do in the jury room is

            9     to choose someone to be your foreperson.           This person will

10:27:30   10     help you guide your discussions and will be your

           11     spokesperson for you here in court.

           12             Once you start deliberating, do not -- do not talk to

           13     the courtroom deputy or to me or to anyone else about the

           14     case.   We must communicate in writing.         Write down your

10:27:50   15     message, have the foreperson sign it, and then give it to

           16     the courtroom deputy.       That's Mr. DeVan.

           17             He will give it to me, and I will respond as soon as I

           18     can.

           19             I may have to talk to the lawyers about what you've

10:28:05   20     asked, so it may take me some time to get back to you.

           21             One more thing about messages.

           22             Do not ever write down or tell anyone how you stand on

           23     your vote.    For example, if there is some split among the

           24     jury at the time, please don't disclose that.            That should

10:28:27   25     remain secret until you are finished.
           Case: 1:15-cv-00210-WHB DocConclusion
                                       #: 169 Filed: of
                                                     04/21/19
                                                         Jury 56 of 73. PageID #: 2947
                                                              Charge
                                                                                     607


            1            Remember that if you elected to take notes during the

            2     trial, your notes should be used only as memory aids.             You

            3     should not give your notes greater weight than your

            4     independent recollection of the evidence.

10:28:46    5            You should rely upon your independent recollection of

            6     the evidence, or lack of evidence, and you should not

            7     unduly -- be unduly influenced by the notes or other jurors.

            8     Notes are not entitled to any more weight than the memory or

            9     impression of each juror.

10:29:02   10            Whether you took notes or not, each of you must form

           11     and express your own opinions as to the facts in this case.

           12            If any reference by the Court or by counsel to matters

           13     of evidence does not coincide with your recollection, it is

           14     your recollection which should control your deliberations.

10:29:25   15            Remember that you must make your decision based only

           16     on the evidence that you saw and heard here in court.

           17            During your deliberations, you must not communicate

           18     with or provide any information to anyone by means -- by any

           19     means about the case.

10:29:42   20            You may not use any electronic devices or media, such

           21     as telephone, cell phone, Smartphone, iPhone, BlackBerry, or

           22     computer, the Internet, any Internet service, or any text or

           23     instant messaging service, any Internet chat room, blog, or

           24     website, such as Facebook, My Space, Instagram, Snapchat,

10:30:06   25     LinkedIn, YouTube or Twitter, to communicate to anyone any
           Case: 1:15-cv-00210-WHB DocConclusion
                                       #: 169 Filed: of
                                                     04/21/19
                                                         Jury 57 of 73. PageID #: 2948
                                                              Charge
                                                                                     608


            1     information about this case, or to conduct any research

            2     about this case, until I accept your verdict.

            3            In other words, you cannot talk to anyone on the

            4     phone, correspond with anyone, or electronically communicate

10:30:23    5     with anyone about the case.        You can only discuss the case

            6     in the jury room with your fellow jurors during

            7     deliberation.

            8            I expect you will inform me as soon as you become

            9     aware of another juror's violation of these instructions.

10:30:38   10            You may not use these electronic means to investigate

           11     or communicate about the case, because it's important that

           12     you decide this case based solely on the evidence presented

           13     in this courtroom.

           14            Information on the Internet or available through

10:30:53   15     social media might be wrong, incomplete, or inaccurate.              You

           16     are only permitted to discuss the case with your fellow

           17     jurors during deliberations because they have seen and heard

           18     the same evidence you have.

           19            In our judicial system, it's important that you're not

10:31:08   20     influenced by anything or anyone outside of this courtroom.

           21     Otherwise, your decision may be based on information known

           22     only by you, and not -- and not your fellow jurors or the

           23     parties in the case.      This would unfairly and adversely

           24     impact the judicial process.

10:31:29   25            You should know that if this admonition is violated,
           Case: 1:15-cv-00210-WHB DocConclusion
                                       #: 169 Filed: of
                                                     04/21/19
                                                         Jury 58 of 73. PageID #: 2949
                                                              Charge
                                                                                     609


            1     there could be a mistrial.        A mistrial means that the case

            2     is stopped before it is finished and must be retried again

            3     at a later date.

            4            This can lead to a great deal of expense for the

10:31:46    5     parties and for the taxpayers; namely, you and your

            6     neighbors.    No one wants to see money, especially tax

            7     dollars, wasted.

            8            If a mistrial were to be declared based on a violation

            9     of this admonition, the juror responsible could be required

10:32:04   10     to pay the cost of the first trial and could be pushed for

           11     contempt of court.

           12            In summary, make your decision based only on the

           13     evidence that you saw and heard here in this court.

           14            When you enter the jury room following the arguments,

10:32:20   15     you are free to talk about the case.          In fact, it's your

           16     duty to talk with each other about the evidence and to make

           17     every reasonable effort you can to reach a unanimous

           18     agreement.

           19            Talk with each other, listen carefully and

10:32:33   20     respectfully to each other's views, and keep an open mind as

           21     you listen to what your fellow jurors have to say.             Try your

           22     best to work out your differences.         Don't hesitate to change

           23     your mind if you are convinced that other jurors are right

           24     and you are wrong.

10:32:52   25            But do not ever change your mind just because other
           Case: 1:15-cv-00210-WHB DocConclusion
                                       #: 169 Filed: of
                                                     04/21/19
                                                         Jury 59 of 73. PageID #: 2950
                                                              Charge
                                                                                     610


            1     jurors see things differently or just to get the case over

            2     with.   In the end, your vote must be exactly that -- your

            3     own vote.

            4             It's important that you reach a unanimous agreement,

10:33:10    5     but only if you can honestly and in good conscience -- if

            6     you can do so honestly and in good consensus.

            7             No one will be allowed to hear your discussions in the

            8     jury room, and no record will be made of what you say.             So

            9     you should all feel free to speak your minds.

10:33:32   10             Listen carefully to what everyone else has to say, and

           11     then decide for yourself if the plaintiff has proven her

           12     claims by a preponderance of the evidence.           Your sole

           13     interest is to seek the truth from the evidence in this

           14     case.

10:33:49   15             You will have a copy of these instructions with you in

           16     the jury room for your assistance during deliberations.

           17     These instructions should answer any questions that you

           18     have.

           19             However, if during your deliberations you should

10:34:03   20     desire to communicate with the Court, please reduce your

           21     message or question into writing, signed by the foreperson,

           22     and pass the note to the courtroom deputy, who will bring

           23     you -- bring it to my attention.

           24             I will then respond as promptly as possible, either in

10:34:17   25     writing or by having you return to the courtroom so that I
           Case: 1:15-cv-00210-WHB DocConclusion
                                       #: 169 Filed: of
                                                     04/21/19
                                                         Jury 60 of 73. PageID #: 2951
                                                              Charge
                                                                                     611


            1     can address you orally.

            2            Remember at all times, you are not partisans.            You are

            3     judges.    The judges of the facts.       Your sole interest is to

            4     seek the truth from the evidence in the case.

10:34:34    5            Your verdict, whether for the plaintiff or defendant,

            6     must be unanimous.

            7            This means that to find for the plaintiff on her claim

            8     with respect to Defendant Frazier, every one of you must

            9     agree that the plaintiff has proved that claim against

10:34:50   10     Defendant Frazier by a preponderance of the evidence.

           11            Either way, your verdict must be unanimous.

           12            I have prepared verdict forms that you should use to

           13     record your verdict.      The form reads as follows:

           14            Roman Numeral I, Liability, A, excessive force.

10:35:18   15            We the jury, on plaintiff's excessive force claim

           16     under 42, United States Code, Section 1983, find the

           17     following as to Defendant Frazier:

           18            Check 1, liable, not liable.

           19            If you find defendant not liable on the claim, stop

10:35:38   20     here, and sign the verdict below.

           21            If you find the defendant liable on the claim,

           22     continue to Sections II and III.

           23            Next II, Survivorship Damages.         If you find

           24     Defendant Frazier liable, enter an amount below that will

10:35:54   25     fairly and reasonably compensate the estate of Brian Garber
           Case: 1:15-cv-00210-WHB DocConclusion
                                       #: 169 Filed: of
                                                     04/21/19
                                                         Jury 61 of 73. PageID #: 2952
                                                              Charge
                                                                                     612


            1     for the conscious pain, suffering, emotional and mental harm

            2     that Brian Garber may have experienced during the events at

            3     issue, and economic harm that may have been incurred.

            4            Please state your answer in dollars and cents,

10:36:14    5     survivorship damages, and then the line for the amount.

            6            Roman Numeral III, Wrongful Death Damages.

            7            If you find Defendant Frazier liable, enter an amount

            8     that will fairly and reasonably compensate the beneficiaries

            9     of the estate for the injuries and losses to them resulting

10:36:32   10     from the wrongful death of Brian Garber.

           11            Please state your answer in dollars and cents,

           12     wrongful death damages, wrongful death damages, and then a

           13     line for the number to be inserted.

           14            Each of us jurors concurring in the said verdict, sign

10:36:51   15     his or her name hereto on this blank -- whatever date you

           16     reached the verdict -- of February, in the year 2019.             And

           17     then there is a line for the signature of the jury

           18     foreperson, and each of you jurors.

           19            You will take the interrogatories and verdict form to

10:37:16   20     the jury room, where you have -- and when you have reached

           21     unanimous agreement as to your verdict, you will have your

           22     foreperson fill in each answer, sign his or her name, and

           23     date the form in the bottom right-hand corner.            Each of you

           24     will then sign the interrogatories and verdict form.

10:37:33   25            Please complete these documents in ink.           Unless all of
           Case: 1:15-cv-00210-WHB DocConclusion
                                       #: 169 Filed: of
                                                     04/21/19
                                                         Jury 62 of 73. PageID #: 2953
                                                              Charge
                                                                                     613


            1     you agree, you may not return an answer to any question.

            2             After you've all signed the appropriate documents,

            3     ring the jury buzzer, which is on the wall in the jury room,

            4     and you will be returned to the courtroom as soon as we have

10:37:51    5     gathered all the parties and their counsel.

            6             Let me finish up by repeating something that I told

            7     you earlier.

            8             Nothing that I have said or done during this trial was

            9     meant to influence your decision in any way.           Nothing said

10:38:04   10     in these instructions is meant to suggest or convey in any

           11     way what verdict I think you should find.

           12             What the verdict shall be is the sole and exclusive

           13     duty and responsibility of the jury.          You shall decide for

           14     yourselves if plaintiff has proved by a preponderance of the

10:38:21   15     evidence its claims against the defendant.

           16             The courtroom deputy will escort you to the jury room,

           17     and you will then receive a copy of the Court's charge, the

           18     verdict form and the exhibits that have been admitted into

           19     evidence.

10:38:39   20             If a juror is not following the law as I have just

           21     given it to you, the rest of you must make sure that I am

           22     told.

           23             With two exceptions, all the exhibits are in paper.

           24             Those exceptions are the remote, and there's also a

10:39:00   25     very short audio recording.
           Case: 1:15-cv-00210-WHB DocConclusion
                                       #: 169 Filed: of
                                                     04/21/19
                                                         Jury 63 of 73. PageID #: 2954
                                                              Charge
                                                                                     614


            1             If you wish to see the remote, there are special

            2     procedures for handling that remote.          Let Mr. DeVan know.

            3     He will bring it in, and he will handle it according to

            4     those special procedures as you view it.

10:39:22    5             If it's necessary, or if you wish to listen to the

            6     audio that has been admitted into evidence, then you will

            7     need some special equipment.        Let Mr. DeVan know, and

            8     arrangements will be made for you to listen to the audio.

            9             Counsel for the plaintiff, have I read the

10:39:44   10     instructions accurately as agreed to by counsel, except with

           11     objections being reserved?

           12                      MR. GILBERT:     Yes, Your Honor.

           13                      THE COURT:    And counsel for the defendant,

           14     have I read the instructions accurately as agreed to by

10:40:01   15     counsel, reserving the objections that have been previously

           16     made?

           17                      MR. DOWNEY:     Yes, Your Honor.

           18                      THE COURT:    All right.     Very well.

           19             I do want to just make one final comment.

10:40:11   20             And that is, one of the benefits of presiding at a

           21     trial is that I get to spend time watching the jurors and

           22     seeing if they're paying attention.

           23             And in the course of this trial, I am very impressed

           24     with the attention that you have given to the witness

10:40:36   25     testimony, to the exhibits that have been presented to you,
           Case: 1:15-cv-00210-WHB DocConclusion
                                       #: 169 Filed: of
                                                     04/21/19
                                                         Jury 64 of 73. PageID #: 2955
                                                              Charge
                                                                                     615


            1     and to the arguments of counsel.

            2            And on behalf of the parties and counsel and myself,

            3     I'm very grateful for that.

            4            At the beginning of the selection process, I told you

10:40:52    5     that jury selection -- or serving on a jury is a very high

            6     civic duty.     And you're probably aware of this, but this

            7     right to a trial by jury is in our constitution.            It's part

            8     of the Seventh Amendment.       And the Seventh Amendment says

            9     that the right to trial by jury in civil cases will be

10:41:15   10     preserved.

           11            The Seventh Amendment lives and has meaning in this

           12     courtroom today because of what you're doing.            And because

           13     of this very important role that you are playing, we are all

           14     very, very grateful.

10:41:31   15            Do counsel for plaintiff have anything further before

           16     the jury is sent to deliberation?

           17                      MR. GILBERT:     Nothing further.

           18                      THE COURT:    Counsel for the defendant,

           19     anything further before the jury is sent to deliberation?

10:41:42   20                      MR. DOWNEY:     No, Your Honor.

           21                      THE COURT:    This Court is in recess pending

           22     the return of the verdict.

           23            And, Mr. DeVan, will you please escort the jury back

           24     to the jury room.

10:41:54   25                      DEPUTY CLERK:     All rise.
           Case: 1:15-cv-00210-WHB Doc #: 169 Filed: 04/21/19 65 of 73. PageID #: 2956
                                                                                     616


            1                                      - - -

            2        (The jury retired to begin deliberations at 10:40 a.m.)

            3                                      - - -

            4                      THE COURT:    If you would, just be seated.

10:42:33    5             Will counsel be waiting here for the jury?

            6                      MR. GILBERT:     We will give you a cell phone.

            7                      THE COURT:    All right.

            8                      MR. GILBERT:     Just in case we leave.

            9                      THE COURT:    Before you -- before you go

10:42:46   10     leave -- before you go -- or I would say whether you're

           11     going or not, because you may want to go get something to

           12     eat or otherwise be outside the courtroom --

           13                      MR. GILBERT:     Okay.

           14                      THE COURT:    -- please give Mr. DeVan your cell

10:42:59   15     phone numbers.     And as soon as the jury comes back with a

           16     verdict, or if they have a question, then we'll contact you

           17     so that we can proceed as expeditiously as possible.

           18             And I do want to thank counsel for their good work in

           19     this trial, for their professionalism, for their

10:43:17   20     cooperation.     It's made my job much easier than otherwise.

           21             So there being nothing further for either side at this

           22     time?

           23                      MR. DOWNEY:     Nothing further from defense,

           24     Your Honor.

10:43:28   25                      THE COURT:    We're in recess until we have a
           Case: 1:15-cv-00210-WHB Doc #: 169 Filed: 04/21/19 66 of 73. PageID #: 2957
                                                                                     617


            1     verdict or a question.

            2                      MR. GILBERT:     Thank you.

            3                      MR. DOWNEY:     Thank you, Your Honor.

            4                      THE COURT:    Just one more thing for the

10:44:05    5     record.

            6            Will counsel affirm for me that they've reviewed the

            7     exhibits, and they concur that the exhibits that are being

            8     sent back to the jury room are the exhibits that have been

            9     admitted?

10:44:18   10            Plaintiffs?

           11                      MS. GREENE:     Yes, Judge.

           12                      THE COURT:    And defendants?

           13                      MS. WILLIAMSON:     Yes, Your Honor.

           14                      THE COURT:    All right.     Very well.

10:44:23   15

           16                  (Proceedings in recess at 10:43 a.m.)

           17                                      - - -

           18                      DEPUTY CLERK:     All rise.

           19                                      - - -

13:18:16   20                  (Proceedings reconvened at 1:20 p.m.)

           21                    (In Open Court - Defendant Present)

           22                                     - - -

           23                      THE COURT:    The jury has asked to see the

           24     video/audio that was admitted into the evidence.

13:18:47   25            We will bring the jury out.        It will be played for
           Case: 1:15-cv-00210-WHB Doc #: 169 Jury
                                              Filed: Question
                                                     04/21/19 67 of 73. PageID #: 2958
                                                                                     618


            1     them.   No comment by the Court.         No comment by the counsel.

            2             And after they're satisfied that they have had their

            3     opportunity, we'll send them back to continue to deliberate.

            4             Bring in the jury.

13:19:07    5                      DEPUTY CLERK:     All rise for the jury.

            6                                      - - -

            7              (In Open Court - Defendant and Jury Present)

            8                                     - - -

            9                      THE COURT:    This is exhibit number --

13:19:25   10                      MS. WILLIAMSON:     1013, I think.

           11     Defendant's 1013.

           12                      THE COURT:    1013.     Thank you.

           13                      DEPUTY CLERK:     Please be seated.

           14                           QUESTION FROM THE JURY

13:20:34   15                      THE COURT:    The jury has requested the

           16     opportunity to review that portion of defendant's

           17     Exhibit 1013 admitted into evidence.

           18             The jury is back in the courtroom, counsel is also

           19     present, and arrangements have been made to play just that

13:20:52   20     portion of the exhibit that has been admitted.

           21                      DEPUTY CLERK:     There's two little portions.

           22     Two separate ones.

           23                      THE COURT:    All right.     And I understand that

           24     counsel -- excuse me -- counsel have reviewed the exhibit,

13:21:03   25     and they're satisfied that what will be displayed on the
           Case: 1:15-cv-00210-WHB Doc #: 169 Jury
                                              Filed: Question
                                                     04/21/19 68 of 73. PageID #: 2959
                                                                                     619


            1     monitors will be that which was admitted, correct.

            2            Plaintiffs?

            3                      MR. GILBERT:     Correct.

            4                      THE COURT:    Defendants.

13:21:13    5                      MS. WILLIAMSON:     Correct.

            6                      THE COURT:    Please proceed.

            7                  (Video portion 1 played in open court.)

            8                  (Video portion 2 played in open court.)

            9                      THE COURT:    Is the jury satisfied that they've

13:22:38   10     had an opportunity to review this exhibit?

           11                    (Jury responds in the affirmative.)

           12                      THE COURT:    You are?

           13                    (Jury responds in the affirmative.)

           14                      THE COURT:    Okay.

13:22:53   15            Thank you.     And you will return and continue your

           16     deliberations.

           17                      DEPUTY CLERK:     All rise.

           18                                      - - -

           19       (The jury retired to continue deliberations at 1:22 p.m.)

13:23:35   20                                      - - -

           21                      THE COURT:    Just please be seated.       We'll wait

           22     for Mr. DeVan to get back.

           23                      DEPUTY CLERK:     I'm back.

           24                      THE COURT:    All right.

13:23:43   25            Mr. DeVan has your contact information in the event
           Case: 1:15-cv-00210-WHB Doc #: 169 Filed:
                                              Jury 04/21/19
                                                     Verdict 69 of 73. PageID #: 2960
                                                                                    620


            1     you're not in the courtroom and your presence is needed?

            2                      MR. GILBERT:    Yes.

            3                      THE COURT:    Well, very well.     Then we are in

            4     recess until we hear from the jury again.

13:23:57    5                      MR. DOWNEY:    Thank you, Your Honor.

            6                      MR. GILBERT:    Thank you.

            7                      DEPUTY CLERK:    All rise.

            8                                      - - -

            9                  (Proceedings in recess at 1:26 p.m. )

15:15:59   10                                      - - -

           11                      DEPUTY CLERK:    All rise.

           12                                      - - -

           13                  (Proceedings reconvened at 3:25 p.m. )

           14                                      - - -

15:24:39   15                      DEPUTY CLERK:    Please be seated.

           16                      THE COURT:    I'm advised that the jury is ready

           17     to return its verdict.

           18            Mr. DeVan, will you please bring the jury to the

           19     courtroom.

15:24:51   20                      DEPUTY CLERK:    All rise for the jury.

           21                     (The jury entered the courtroom.)

           22                      DEPUTY CLERK:    Please be seated.

           23                                      - - -

           24              (In Open Court - Defendant and Jury Present)

15:27:21   25                                     - - -
           Case: 1:15-cv-00210-WHB Doc #: 169 Filed:
                                              Jury 04/21/19
                                                     Verdict 70 of 73. PageID #: 2961
                                                                                    621


            1                      THE COURT:    Who speaks as the foreperson for

            2     this jury.

            3              Could you please stand and identify yourself by your

            4     jury number.

15:27:31    5                      JURY FOREPERSON:     Juror Number 4.

            6                      THE COURT:    Has the jury unanimously agreed

            7     upon its verdict.

            8                      JURY FOREPERSON:     Yes, we have.

            9                      THE COURT:    Please hand the verdict form to

15:27:41   10     Mr. DeVan.

           11              The verdict will now be published in open court.

           12     Please pay close attention as the verdict is published.

           13              Following publication, the jury may be polled.

           14              Each juror may be asked individually whether the

15:28:31   15     verdict as published constitutes his or her individual

           16     verdict in all respects.

           17              Mr. DeVan, please publish the verdict.

           18                      DEPUTY CLERK:    Liability, the excessive force

           19     claim.

15:28:53   20              "We the jury, on the plaintiff's excessive force claim

           21     under 42 U.S.C. 1983, find the following as to

           22     Defendant Frazier:      Not liable.

           23              "Each of us jurors concurring the said verdict assigns

           24     his or her name hereto on this 22nd date of February, in the

15:29:14   25     year 2019, signed by the foreperson and the seven other
           Case: 1:15-cv-00210-WHB Doc #: 169Polling
                                              Filed: 04/21/19
                                                       of Jury71 of 73. PageID #: 2962
                                                                                     622


            1     jurors."

            2                      THE COURT:    Counsel for the plaintiffs, do you

            3     wish to have the jury polled.

            4                      MR. GILBERT:     Yes.

15:29:36    5                      THE COURT:    Juror Number 1, please rise.

            6            Is the verdict as published your individual verdict in

            7     all respects?

            8                      JUROR 1:    Yes.

            9                      THE COURT:    Thank you.

15:29:49   10            Juror Number 2.

           11            Is the verdict as published your individual verdict in

           12     all respects?

           13                      JUROR 2:    Yes.

           14                      THE COURT:    Juror Number 3.

15:29:58   15            Is the verdict as published your individual verdict in

           16     all respects?

           17                      JUROR 3:    Yes.

           18                      THE COURT:    Juror Number 4.

           19            Is the verdict as published your individual verdict in

15:30:11   20     all respects?

           21                      JUROR 4:    Yes.

           22                      THE COURT:    Juror Number 5.

           23            Is the verdict as published your individual verdict in

           24     all respects?

15:30:21   25                      JUROR 5:    Yes.
           Case: 1:15-cv-00210-WHB Doc #: 169Polling
                                              Filed: 04/21/19
                                                       of Jury72 of 73. PageID #: 2963
                                                                                     623


            1                      THE COURT:    Juror Number 6.

            2            Is the verdict as published your individual verdict in

            3     all respects?

            4                      JUROR 6:    Yes.

15:30:30    5                      THE COURT:    Juror Number 7.

            6            Is the verdict as published your individual verdict in

            7     all respects?

            8                      JUROR 7:    Yes.

            9                      THE COURT:    And Juror Number 8.

15:30:41   10            Is the verdict as published your individual verdict in

           11     all respects?

           12                      JUROR 8:    Yes.

           13                      THE COURT:    The Court will file and record the

           14     verdict.

15:30:58   15            I hereby discharge the jury with the thanks of the

           16     Court and the thanks of the parties.

           17                      DEPUTY CLERK:      All rise.

           18                     (The jury exited the courtroom.)

           19                      DEPUTY CLERK:      Please be seated.

15:31:52   20                      THE COURT:    On behalf of myself and my staff

           21     and the Court, I want to thank and compliment counsel for

           22     their professionalism, civility, and cooperation in this

           23     matter.

           24            Counsel for the plaintiff, do you have anything

15:32:12   25     further for the Court at this time?
           Case: 1:15-cv-00210-WHB Doc #: 169 Filed: 04/21/19 73 of 73. PageID #: 2964
                                                                                     624


            1                      MR. GILBERT:     Nothing further.

            2                      THE COURT:    Counsel for the defendant,

            3     anything further for the Court at this time?

            4                      MR. DOWNEY:     No.

15:32:18    5            Thank you, Your Honor.

            6                      THE COURT:    Do counsel wish to speak to the

            7     jurors?

            8                      MR. GILBERT:     Yes.

            9                      THE COURT:    I will convey your request to the

15:32:26   10     jurors, and I will advise you as to whether or not they

           11     choose to speak to you.

           12                      MR. GILBERT:     Thank you.

           13                      THE COURT:    There being no further business

           14     before the Court in this case, we are adjourned.

15:32:39   15                      DEPUTY CLERK:     All rise.

           16                                     - - -

           17                    (Proceedings concluded at 3:32 p.m.)

           18

           19                             C E R T I F I C A T E

           20

           21            I certify that the foregoing is a correct transcript

           22     from the record of proceedings in the above-entitled matter.

           23

           24      /s/ Donnalee Cotone           21st of April, 2019
                   DONNALEE COTONE, RMR, CRR, CRC               DATE
           25      Realtime Systems Administrator
